DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Such claim limitations are:
Calibration parameter calculating unit in line 7 of claims 1 and 19.
Calibration parameter storage unit in 11 of claims 1 and 19.
Calibration calculating unit in line 13 of claims 1 and 19.
Data output unit in line 15 of claim 1.
Judging unit in line 8 of claim 6.
A drive unit in line 2 of claim 8.
A review of the specification (references to the citation of the instant specification has been made using U.S. PG version) shows that the following appears to be the corresponding structures described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: 
For the means-plus-function of “calibration parameter calculating unit” of claims 1 and 19, the specification discloses computer 2200 of paragraph 147 including instructions in paragraph 146.
For the means-plus-function of “calibration parameter storage unit” of claims 1 and 19, the specification discloses a random access memory in paragraph 144.
For the means-plus-function of “calibration calculating unit” of claims 1 and 19, the specification discloses computer 2200 of paragraph 147 including instructions in paragraph 146.
For the means-plus-function of and “data output unit” of claim 1, the specification discloses a computer storage device in paragraphs 71 and 72.
For the means-plus-function of “judging unit” of claim 6, the specification discloses computer 2200 of paragraph 147 including instructions in paragraph 146.
For the means-plus-function of “drive unit” of claim 8, the specification discloses actuators in paragraph 47.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Objections
Claims 13 and 19 are objected to because of the following informalities:
Claim 13 recites “calculating, by the magnetocardiographic measurement apparatus using the environmental magnetic field measurement data, a calibration parameter for calibrating measurement data measured by the magnetic sensor array in magnetocardiographic measurement of a subject” in lines 10-13. The limitation should be amended to recite --calculating, by the magnetocardiographic , and using the environmental magnetic field measurement data, a calibration parameter for calibrating measurement data measured by the magnetic sensor array in magnetocardiographic measurement of a subject--
Claim 19 recites “a recording medium having recorded thereon a calibration program that”. The claim should be amended to recite --a nontransitory recording medium…--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “wherein the drive unit alters the orientation of the magnetic sensor array after the magnetic sensor array is detached from a head of the magnetocardiographic measurement apparatus, the head being configured to make the magnetic sensor array face a subject.” It is unclear if the limitation requires that the sensory array is merely positioned away from the head or that the sensor array the head are detached such that there is no physical contact between them. For purposes of the examination, the limitation is interpreted in the latter sense. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-5, 8-9, 11-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Canady, et al. US 20010026222, in view of Bashkirov, et al., US 20180193728 and Hokari, R., US 20130150702.

Regarding claim 1, Canady teaches a magnetocardiographic measurement apparatus (magnetic field sensor system 10 of fig. 1 and paragraph 19) comprising: 
a magnetic sensor array (see magnetic field sensor 11 of fig. 1 and paragraph 20); 
a magnetic field acquiring unit (signal conditioner 12 of paragraph 23) that acquires environmental magnetic field measurement data (ambient magnetic field in paragraph 16) measured by the magnetic sensor array (paragraph 38 states that the ambient magnetic field is “seen” or measured by the sensor 11) 
a calibration parameter calculating unit (controller 15 of fig. 1) that uses the environmental magnetic field measurement data (ambient magnetic field as described in paragraphs 16 and 27) to calculate a calibration parameter (a voltage-controlled constant current of paragraph 38) for calibrating measurement data measured by the magnetic sensor array in magnetocardiographic measurement of a subject (see paragraphs 38-39 which describe using the controller 15 to control the current for the nulling or calibration of the measured magnetic field. That is, the controller calculates the appropriate current that will null the detected ambient magnetic field); 
a calibration parameter storage unit (see memory in paragraph 37) that stores the calculated calibration parameter (paragraph 37 states that “Processing unit 18 may include appropriate memory for programming and data storage…” including the applications and signal analysis of nulling the ambient magnetic field as described in paragraph 38); 
a calibration calculating unit (D/A converter 17 of fig. 1 and paragraph 38) that uses the stored calibration parameter to calibrate the measurement data (see paragraphs 38-39 which disclose that digital-to-analog converter 17 is used to supply the current that nulls the ambient magnetic field from the magnetic fields measured by the sensor 11. That means the controller 11 provides the current and the D/A converter 17 applies the current for the nulling or calibration step); and 
a data output unit (a computer data storage in paragraph 37) that outputs the calibrated measurement data (for storing and outputting measurement data for later use in paragraph 37), 
Canady does not teach that the environmental magnetic field measurement data is measured in response to the magnetic sensor array being turned such that the magnetic sensor array faces a plurality of directions in an environmental magnetic field;
However, Bashkirov teaches a 3-axis magnetometer device (see fig. 9 and abstract) whose position and orientation are used to determine pose information of a person wearing the device including the magnetometer (see paragraph 9) whereby the environmental magnetic field measurement data (external magnetic field of paragraph 67 and fig. 8) is measured in response to the magnetic sensor array being turned such that the magnetic sensor array faces a plurality of directions in an environmental magnetic field (see paragraph 67 for the spinning of the magnet, as shown in fig. 9, to determine the external magnetic field);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Canady’s magnetic field sensor 11 to be spun the way Bashkirov teaches for obtaining the external magnetic field, as Canady teaching determining the ambient magnetic field with the sensor 11, hence reducing sources and amount of information required for the determination of the ambient magnetic field. (See paragraph of Bashkirov).
Canady in view of Bashkirov fail to teach wherein the magnetic sensor array (Canady’s sensor array 11) has a plurality of magnetic sensor cells that are arrayed three-dimensionally, and are each capable of sensing a magnetic field in three axial directions.
also see abstract) including a cell array 10 of paragraph 33, including three-dimensionally arranged magnetic cells 11a (see fig. 2 for the arrangement of the cells above and below the subject) each sensor capable of sensing a magnetic field in three axial directions (see fig. 6 and paragraphs 39-40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Canady’s magnet, as modified by Bashkirov, as an array in the form disclosed by Hokari, to improve the spatial resolution of Canady’s magnetic field sensor 11. (see paragraphs 5-6 of Hokari.

Regarding claim 2, Canady in view of Bishkirov and Hokari teaches all the limitations of claim 1 above. 
Canady further teaches wherein the magnetic field acquiring unit acquires the environmental magnetic field measurement data on-site (The ambient magnetic field is acquired from the sensor (paragraph 38) which is part of the system 10 (paragraph 39) and so since paragraph 37 states that “Processing unit 18 is programmed with whatever algorithm is appropriate for analyzing the sensor output for the particular physiological application. The analysis may occur in real time, which permits physiological conditions to be monitored”, it means that the ambient magnetic field is acquired on-site as claimed).

Regarding claim 3, Canady in view of Bishkirov and Hokari teaches all the limitations of claim 1 above. 
Canady further teaches wherein if first magnetocardiographic measurement is performed on a subject, the magnetic field acquiring unit acquires the environmental magnetic field measurement data to be used in calibration of measurement data measured in the first magnetocardiographic Paragraph 31 indicates that several measurements are made, for instance, during respiratory monitory hence a first of the several measurements are performed on the subject. Paragraph 38 states that the ambient magnetic field is “seen” or measured by the sensor 11, hence for a first of the several measurements made, an ambient magnetic field is also measured by the sensor).

Regarding claim 4, Canady in view of Bishkirov and Hokari teaches all the limitations of claim 3 above. 
Canady further teaches wherein the magnetic field acquiring unit acquires the environmental magnetic field measurement data measured before and/or after the first magnetocardiographic measurement (see paragraph 21 for the calibration step before acquiring the data).

Regarding claim 5, Canady in view of Bishkirov and Hokari teaches all the limitations of claim 4 above. 
Canady in view of Bishkirov and Hokari fails to teach wherein the magnetic field acquiring unit acquires the environmental magnetic field measurement data measured: after magnetocardiographic measurement of a previous subject and before the first magnetocardiographic measurement; and/or after the first magnetocardiographic measurement, and before magnetocardiographic measurement of a succeeding subject.
Canady states in paragraph 31 that “The excitation signal stability is desired over the period of time required to make several measurements. For example, when respiration is measured (frequency about 12 times/minute) the stability time period required is about one minute. When heart rate is measured (frequency about 1.5 Hz), the stability time period required is about ten seconds” and in paragraph 21 that “Depending on the application, sensor 11 is placed in an appropriate location on or inside the patient's body. After a short calibration period, system 10 begins to acquire data by measuring changes in the magnetic field induced by physiological movement associated with that patient” while describing how a specific data acquisition event is implemented. Hence, it is obvious that Canady teaches calibrating the system for each of the several measurements before each measurement commences. The calibration step includes the nulling step of the external magnetic field as described above. 

Regarding claim 8, Canady in view of Bishkirov and Hokari teaches all the limitations of claim 1 above. 
Canady does not teach a drive unit that alters an orientation of the magnetic sensor array, wherein the magnetic field acquiring unit acquires the environmental magnetic field measurement data in response to the magnetic sensor array being turned by the drive unit such that the magnetic sensor array faces the plurality of directions.
However, Bashkirov further teaches a drive unit (motor 212 of paragraph 57) that alters an orientation of the magnetic sensor array (Paragraph 57 discloses that the motor spins the magnet 210), wherein the magnetic field acquiring unit acquires the environmental magnetic field measurement data (external magnetic field of paragraph 67 and fig. 8) in response to the magnetic sensor array being turned by the drive unit such that the magnetic sensor array faces the plurality of directions (see paragraph 67 for the spinning of the magnet, as shown in fig. 9, to determine the external magnetic field).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Canady’s magnetic field sensor 11, as modified by Bashkirov and Hokari above, to be spun the way Bashkirov teaches for obtaining the external magnetic field, as Canady teaching determining the ambient magnetic field with the sensor 11, hence reducing sources and 

Regarding claim 9, Canady in view of Bishkirov and Hokari teaches all the limitations of claim 8 above. 
Canady fails to teach wherein the drive unit alters the orientation of the magnetic sensor array continuously, and 
the magnetic field acquiring unit samples a data element in the environmental magnetic field measurement data at predetermined timing while the orientation of the magnetic sensor array is being altered.
However, Bishkirov teaches wherein the drive unit alters the orientation of the magnetic sensor array continuously (see paragraph 67 which indicates that the sensor measurements over a complete revolution of the magnet are obtained and summed, that is, several measurements for each angle are made continuously during the complete revolution of the magnet), and 
the magnetic field acquiring unit samples a data element in the environmental magnetic field measurement data at predetermined timing while the orientation of the magnetic sensor array is being altered (see paragraph 75 for tracking of the magnet’s rotation phase by measuring the point in time at which the magnetic field is the highest).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Canady’s magnetic field sensor 11, as modified by Bashkirov and Hokari above, to be spun the way Bashkirov teaches for obtaining the external magnetic field, as Canady teaching determining the ambient magnetic field with the sensor 11, hence reducing sources and amount of information required for the determination of the ambient magnetic field. (See paragraph of Bashkirov).

Regarding claim 11, Canady in view of Bishkirov and Hokari teaches all the limitations of claim 8 above. 
Canady fails to teach wherein the drive unit alters the orientation of the magnetic sensor array relative to a head of the magnetocardiographic measurement apparatus, the head being configured to make the magnetic sensor array face a subject.
However, Hokari teaches wherein the drive unit alters the orientation of the magnetic sensor array relative to a head of the magnetocardiographic measurement apparatus, the head being configured to make the magnetic sensor array face a subject (See arms 4a, 4b and 4c of fig. 2 for supporting the array of cells and orienting the cells toward the patient. Also see paragraph 34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Canady’s magnet, as modified by Bashkirov, as an array provided with a support arm as taught by Hokari, to improve the spatial resolution of Canady’s magnetic field sensor 11. (see paragraphs 5-6 of Hokari).

Regarding claim 12, Canady in view of Bishkirov and Hokari teaches all the limitations of claim 8 above. 
Canady further teaches wherein the drive unit alters the orientation of the magnetic sensor array after the magnetic sensor array is detached from a head of the magnetocardiographic measurement apparatus, the head being configured to make the magnetic sensor array face a subject (In paragraphs 42-44, Canady’s magnetic field sensor 11 is a detached sensor array that is placed on the body as desired).

see paragraph 3), 
the calibration method comprising: 
acquiring, by the magnetocardiographic measurement apparatus (system 10 of fig. 1), environmental magnetic field measurement data (ambient magnetic field in paragraph 16) measured by a magnetic sensor array (paragraph 38 states that the ambient magnetic field is “seen” or measured by the sensor 11) 
calculating, by the magnetocardiographic measurement apparatus using the environmental magnetic field measurement data, a calibration parameter (a voltage-controlled constant current of paragraph 38) for calibrating measurement data measured by the magnetic sensor array in magnetocardiographic measurement of a subject (see paragraphs 38-39 which describe using the controller 15 to control the current for the nulling or calibration of the measured magnetic field. That is, the controller calculates the appropriate current that will null the detected ambient magnetic field); 
storing, in the magnetocardiographic measurement apparatus, the calculated calibration parameter (paragraph 37 states that “Processing unit 18 may include appropriate memory for programming and data storage…” including the applications and signal analysis of nulling the ambient magnetic field as described in paragraph 38); and 
calibrating, by the magnetocardiographic measurement apparatus, the measurement data using the stored calibration parameter(see paragraphs 38-39 which disclose that digital-to-analog converter 17 is used to supply the current that nulls the ambient magnetic field from the magnetic fields measured by the sensor 11. That means the controller 11 provides the current and the D/A converter 17 applies the current for the nulling or calibration step);

However, Bashkirov teaches a 3-axis magnetometer device (see fig. 9 and abstract) whose position and orientation are used to determine pose information of a person wearing the device including the magnetometer (see paragraph 9) whereby the environmental magnetic field measurement data (external magnetic field of paragraph 67 and fig. 8) is measured in response to the magnetic sensor array being turned such that the magnetic sensor array faces a plurality of directions in an environmental magnetic field (see paragraph 67 for the spinning of the magnet, as shown in fig. 9, to determine the external magnetic field);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Canady’s magnetic field sensor 11 to be spun the way Bashkirov teaches for obtaining the external magnetic field, as Canady teaching determining the ambient magnetic field with the sensor 11, hence reducing sources and amount of information required for the determination of the ambient magnetic field. (See paragraph of Bashkirov).
Canady in view of Bashkirov fail to teach the magnetic sensor array having a plurality of magnetic sensor cells that are arrayed three-dimensionally, and are each capable of sensing a magnetic field in three axial directions; 
However, Hokari teaches a magnetic field measuring apparatus 1 of fig. 1 (also see abstract) including a cell array 10 of paragraph 33, including three-dimensionally arranged magnetic cells 11a (see fig. 2 for the arrangement of the cells above and below the subject) each sensor capable of sensing a magnetic field in three axial directions (see fig. 6 and paragraphs 39-40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Canady’s magnet, as modified by Bashkirov, as an array in the 

Regarding claim 14, Canady in view of Bishkirov and Hokari teaches all the limitations of claim 13 above. 
wherein, in the acquisition of the environmental magnetic field measurement data, if first magnetocardiographic measurement is performed on a subject, the magnetocardiographic measurement apparatus acquires the environmental magnetic field measurement data to be used in calibration of measurement data measured in the first magnetocardiographic measurement by the magnetic sensor array(Paragraph 31 indicates that several measurements are made, for instance, during respiratory monitory hence a first of the several measurements are performed on the subject. Paragraph 38 states that the ambient magnetic field is “seen” or measured by the sensor 11, hence for a first of the several measurements made, an ambient magnetic field is also measured by the sensor).

Regarding claim 15, Canady in view of Bishkirov and Hokari teaches all the limitations of claim 14 above. 
Canady further teaches wherein in the acquisition of the environmental magnetic field measurement data, the magnetocardiographic measurement apparatus acquires the environmental magnetic field measurement data measured before and/or after the first magnetocardiographic measurement (see paragraph 21 for the calibration step before acquiring the data).

Regarding claim 16, Canady in view of Bishkirov and Hokari teaches all the limitations of claim 13 above. 

However, Bashkirov further teaches altering an orientation of the magnetic sensor array by the magnetocardiographic measurement apparatus (Paragraph 57 discloses that the motor spins the magnet 210), wherein in the acquisition of the environmental magnetic field measurement data, the magnetocardiographic measurement apparatus acquires the environmental magnetic field measurement data (external magnetic field of paragraph 67 and fig. 8) in response to the magnetic sensor array being turned such that the magnetic sensor array faces the plurality of directions(see paragraph 67 for the spinning of the magnet, as shown in fig. 9, to determine the external magnetic field).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Canady’s magnetic field sensor 11, as modified by Bashkirov and Hokari above, to be spun the way Bashkirov teaches for obtaining the external magnetic field, as Canady teaching determining the ambient magnetic field with the sensor 11, hence reducing sources and amount of information required for the determination of the ambient magnetic field. (See paragraph of Bashkirov).

Regarding claim 17, Canady in view of Bishkirov and Hokari teaches all the limitations of claim 16 above. 

the magnetocardiographic measurement apparatus samples a data element in the environmental magnetic field measurement data at predetermined timing while the orientation of the magnetic sensor array is being altered.
However, Bishkirov teaches wherein in the alteration of the orientation of the magnetic sensor array, the magnetocardiographic measurement apparatus alters the orientation of the magnetic sensor array continuously (see paragraph 67 which indicates that the sensor measurements over a complete revolution of the magnet are obtained and summed, that is, several measurements for each angle are made continuously during the complete revolution of the magnet), and in the acquisition of the environmental magnetic field measurement data, 
the magnetocardiographic measurement apparatus samples a data element in the environmental magnetic field measurement data at predetermined timing while the orientation of the magnetic sensor array is being altered(see paragraph 75 for tracking of the magnet’s rotation phase by measuring the point in time at which the magnetic field is the highest).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Canady’s magnetic field sensor 11, as modified by Bashkirov and Hokari above, to be spun the way Bashkirov teaches for obtaining the external magnetic field, as Canady teaching determining the ambient magnetic field with the sensor 11, hence reducing sources and amount of information required for the determination of the ambient magnetic field. (See paragraph of Bashkirov).

Processing unit 18 including a memory and storage of paragraph 37), causes the computer to function as: 
a magnetic field acquiring unit (signal conditioner 12 of paragraph 23) (ambient magnetic field in paragraph 16) measured by the magnetic sensor array (paragraph 38 states that the ambient magnetic field is “seen” or measured by the sensor 11) 
a calibration parameter calculating unit (controller 11 of fig. 1) that uses the environmental magnetic field measurement data (ambient magnetic field as described in paragraphs 16 and 27) to calculate a calibration parameter (a voltage-controlled constant current of paragraph 38) for calibrating measurement data measured by the magnetic sensor array in magnetocardiographic measurement of a subject (see paragraphs 38-39 which describe using the controller 15 to control the current for the nulling or calibration of the measured magnetic field. That is, the controller calculates the appropriate current that will null the detected ambient magnetic field); 
a calibration parameter storage unit (see memory in paragraph 37) that stores the calculated calibration parameter (paragraph 37 states that “Processing unit 18 may include appropriate memory for programming and data storage…” including the applications and signal analysis of nulling the ambient magnetic field as described in paragraph 38); 
a calibration calculating unit (D/A converter 17 of fig. 1 and paragraph 38) that uses the stored calibration parameter to calibrate the measurement data (see paragraphs 38-39 which disclose that digital-to-analog converter 17 is used to supply the current that nulls the ambient magnetic field from the magnetic fields measured by the sensor 11. That means the controller 11 provides the current and the D/A converter 17 applies the current for the nulling or calibration step);

However, Bashkirov teaches a 3-axis magnetometer device (see fig. 9 and abstract) whose position and orientation are used to determine pose information of a person wearing the device including the magnetometer (see paragraph 9) whereby the environmental magnetic field measurement data (external magnetic field of paragraph 67 and fig. 8) is measured in response to the magnetic sensor array being turned such that the magnetic sensor array faces a plurality of directions in an environmental magnetic field (see paragraph 67 for the spinning of the magnet, as shown in fig. 9, to determine the external magnetic field);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Canady’s magnetic field sensor 11 to be spun the way Bashkirov teaches for obtaining the external magnetic field, as Canady teaching determining the ambient magnetic field with the sensor 11, hence reducing sources and amount of information required for the determination of the ambient magnetic field. (See paragraph of Bashkirov).
Canady in view of Bashkirov fail to teach the magnetic sensor array having a plurality of magnetic sensor cells that are arrayed three-dimensionally, and are each capable of sensing a magnetic field in three axial directions; 
However, Hokari teaches a magnetic field measuring apparatus 1 of fig. 1 (also see abstract) including a cell array 10 of paragraph 33, including three-dimensionally arranged magnetic cells 11a (see fig. 2 for the arrangement of the cells above and below the subject) each sensor capable of sensing a magnetic field in three axial directions (see fig. 6 and paragraphs 39-40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Canady’s magnet, as modified by Bashkirov, as an array in the .

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Canady in view of Bashkirov and Hokari, R., as applied to claim 1 above, and further in view of Watanabe, et al., US 20050212515.

Regarding claim 6, Canady in view of Bishkirov and Hokari teaches all the limitations of claim 4 above. 
Canady further teaches wherein the magnetic field acquiring unit acquires first environmental magnetic field measurement data measured before the first magnetocardiographic measurement, and second environmental magnetic field measurement data measured after the first magnetocardiographic measurement, the calibration parameter calculating unit uses the first environmental magnetic field measurement data to calculate the calibration parameter (as described in the rejection of claim 5 above, Canady teaches acquiring several measurements in paragraph 31 and for each of the several measurements performing the calibration or nulling step which includes acquiring the external magnetic field, hence, a first and a second external magnetic field are acquired for each of the several measurements and paragraph 38 teaches acquiring a voltage-controlled constant current as the calibration parameter described above), and 
Canady in view of Bishkirov and Hokari does not teach that the magnetocardiographic measurement apparatus further comprises a judging unit that uses the second environmental magnetic field measurement data to judge validity of measurement data measured in the first magnetocardiographic measurement by the magnetic sensor array.
biomagnetic measuring apparatus of fig. 1 and abstract) that further comprises a judging unit (processing unit of paragraph 29) that uses the second environmental magnetic field measurement data to judge validity of measurement data measured in the first magnetocardiographic measurement by the magnetic sensor array (see step c in paragraph 29 which confirms the accuracy of the measured magnetic field by comparing it with a stored calibration curve).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to validate a first of Canady’s severally measured magnetic fields using the steps described by Watanabe in paragraph 29, to improve the accuracy of the measured data. See paragraph 3 of Watanabe.  

Regarding claim 7, Canady in view of Bishkirov, Hokari and Watanabe teaches all the limitations of claim 6 above.
Watanabe further teaches wherein the second environmental magnetic field measurement data has a smaller number of data elements than the first environmental magnetic field measurement data does (Watanabe proposes comparing a specific measurement to a calibration curve in paragraph 29. So while Watanabe does not explicitly mention that the single measurement data has a smaller number of data elements than the calibration curve, it is obvious that the calibration curve includes more data samples as a calibration curve generally is representative of a set of standard samples of known values).

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Canady in view of Bashkirov and Hokari, R., as applied to claim 1 above, and further in view of Seki, et al., US 20080086049. 

Regarding claim 10, Canady in view of Bishkirov and Hokari teaches all the limitations of claim 8 above. 
Canady does not teach wherein the drive unit alters a zenith angle and an azimuth angle of the magnetic sensor array.
However, Bishkirov further teaches wherein the drive unit alters an azimuth angle of the magnetic sensor array (see fig. 9 and paragraph 67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Canady’s magnetic field sensor 11, as modified by Bashkirov and Hokari above, to be spun the way Bashkirov teaches for obtaining the external magnetic field, as Canady teaching determining the ambient magnetic field with the sensor 11, hence reducing sources and amount of information required for the determination of the ambient magnetic field. (See paragraph of Bashkirov).
Canady in view of Bishkirov and Hokari fail to teach wherein the drive unit alters a zenith angle.
However, Seki teaches, within the field of endeavor, a biomagnetic field measurement apparatus (see abstract and figs. 4-5) for detecting a magnetic field generated mainly from the heart of a subject (paragraph 3), whereby according to paragraph 58, the driving means 401 and 402 are provided for the rotating the apparatus in a first direction, rotational axis, and a second direction, which is oscillation perpendicular to a length along the axis of rotation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Canady’s sensor, as modified by Bishkirov and Hokari, with Seki’s driving means for rotating the magnetic field sensor 11 in a first direction and oscillating it along another direction the way Seki teaches to provide accurate placement of the measuring device. See paragraphs 5-6 of Seki.  

Regarding claim 18, Canady in view of Bishkirov and Hokari teaches all the limitations of claim 16 above. 
Canady does not teach wherein in the alteration of the orientation of the magnetic sensor array, the magnetocardiographic measurement apparatus alters a zenith angle and an azimuth angle of the magnetic sensor array.
However, Bishkirov further teaches wherein the drive unit alters an azimuth angle of the magnetic sensor array (see fig. 9 and paragraph 67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Canady’s magnetic field sensor 11, as modified by Bashkirov and Hokari above, to be spun the way Bashkirov teaches for obtaining the external magnetic field, as Canady teaching determining the ambient magnetic field with the sensor 11, hence reducing sources and amount of information required for the determination of the ambient magnetic field. (See paragraph of Bashkirov).
Canady in view of Bishkirov and Hokari fail to teach wherein the drive unit alters a zenith angle.
However, Seki teaches, within the field of endeavor, a biomagnetic field measurement apparatus (see abstract and figs. 4-5) for detecting a magnetic field generated mainly from the heart of a subject (paragraph 3), whereby according to paragraph 58, the driving means 401 and 402 are provided for the rotating the apparatus in a first direction, rotational axis, and a second direction, which is oscillation perpendicular to a length along the axis of rotation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Canady’s sensor, as modified by Bishkirov and Hokari, with Seki’s driving means for rotating the magnetic field sensor 11 in a first direction and oscillating it along another 



Double Patenting
The nonstatutory provisional double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory provisional double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 of copending Application No. 17329207 (U.S. P.G.  Pub. No. 20210286023 A1), in view of Canady, et al. US 20010026222. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in the claims mentioned above of the instant application are also recited in the claims mentioned above of the copending application. 
Instant Application
Copending Application 17329207
1. A magnetocardiographic measurement apparatus comprising: 
a magnetic sensor array; 

a magnetic field acquiring unit that acquires environmental magnetic field measurement data measured by the magnetic sensor array in response to the magnetic sensor array being turned such 



a calibration parameter calculating unit that uses the environmental magnetic field measurement data to calculate a calibration parameter for calibrating measurement data measured by the magnetic sensor array in magnetocardiographic measurement of a subject; 


a calibration calculating unit that uses the stored calibration parameter to calibrate the measurement data; and 


a data output unit that outputs the calibrated measurement data,

wherein the magnetic sensor array has a plurality of magnetic sensor cells that are arrayed three-dimensionally, and are each capable of sensing a magnetic field in three axial directions.


a magnetic sensor array including 

5. The magnetic field measuring apparatus according to claim 3, wherein: each of the plurality of magnetic sensor cells further includes a second magnetic field generation section for generating a 

an indicator calculation section for calculating an indicator illustrating calibration accuracy of the measurement data computing section; and a failure determination section for determining a failure based on the indicator calculated by the indicator calculation section
 

and a measurement data computing section for calibrating the measurement data acquired by the measurement data acquiring section; 


an output section for outputting a output signal.


a plurality of magnetic sensor cells, which is capable of detecting an input magnetic field in three axial directions at a plurality of locations in three-dimensional space;

However, Canady teaches a calibration parameter storage unit (see memory in paragraph 37) that stores the calculated calibration parameter (paragraph 37 states that “Processing unit 18 may include appropriate memory for programming and data storage…” including the applications and signal analysis of nulling the ambient magnetic field as described in paragraph 38); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure 17329207 with Canady’s memory for handling the acquired data and processing of information to improve accuracy of the measurements. See paragraphs 7-8 of Canady.
19. A recording medium having recorded thereon a calibration program that, upon being executed by a computer, causes the computer to function as: 

a magnetic field acquiring unit that acquires environmental magnetic field measurement data measured by a magnetic sensor array in response to the magnetic sensor array being turned such that the magnetic sensor array faces a plurality of directions in an environmental magnetic field, 




the magnetic sensor array having a plurality of magnetic sensor cells that are arrayed three-


a calibration parameter calculating unit that uses the environmental magnetic field measurement data to calculate a calibration parameter for calibrating measurement data measured by the magnetic sensor array in magnetocardiographic measurement of a subject; 

a calibration parameter storage unit that stores the calculated calibration parameter; and 


a calibration calculating unit that uses the stored calibration parameter to calibrate the measurement data.



a magnetic sensor array
5. The magnetic field measuring apparatus according to claim 3, wherein: each of the plurality of magnetic sensor cells further includes a second magnetic field generation section for generating a cancellation magnetic field configured to reduce an environment magnetic field, which is included in an input magnetic field detected by the magnetic sensor;….

a plurality of magnetic sensor cells, which is capable of detecting an input magnetic field in 


an indicator calculation section for calculating an indicator illustrating calibration accuracy of the measurement data computing section; and a failure determination section for determining a failure based on the indicator calculated by the indicator calculation section
 





and a measurement data computing section for calibrating the measurement data acquired by the measurement data acquiring section; 




Processing unit 18 including a memory and storage of paragraph 37); and  a calibration parameter storage unit (see memory in paragraph 37) that stores the calculated calibration parameter (paragraph 37 states that “Processing unit 18 may include appropriate memory for programming and data storage…” including the applications and signal analysis of nulling the ambient magnetic field as described in paragraph 38); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure 17329207 with Canady’s memory for handling the acquired data and processing of information to improve accuracy of the measurements. See paragraphs 7-8 of Canady.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603. The examiner can normally be reached Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/FAROUK A BRUCE/               Examiner, Art Unit 3793                                                                                                                                                                                         

/Ashley K Buran/               Supervisory Patent Examiner, Art Unit 3793